Citation Nr: 0944327	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-31 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for cervical spondylosis.

2.  Entitlement to a disability rating higher than 10 percent 
for osteoporosis of the left femur and left radius.

3.  Entitlement to a disability rating higher than 10 percent 
for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Gregory Ferguson, Attorney




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk


INTRODUCTION

The Veteran had active service from May 1981 to May 1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which granted service connection for cervical 
spondylosis and assigned an initial 10 percent rating for the 
disability effective from September 7, 2006, the date of 
receipt of the Veteran's claim for service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(indicating when this occurs VA adjudicators must consider 
whether the Veteran's rating should be "staged" to 
compensate him for times since the effective date of her 
award when her disability may have been more severe than at 
others).  The December 2006 rating decision also increased 
the Veteran's osteoporosis to 10 percent disabling, effective 
from September 7, 2006, the date of receipt of the Veteran's 
claim for an increased rating.  Additionally, the December 
2006 rating decision denied the Veteran's claim for an 
increased rating for her chronic sinusitis.

The issues of entitlement to increased ratings for cervical 
spondylosis and osteoporosis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Throughout the relevant time frame on appeal, the Veteran's 
sinusitis has been near constant and characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.


CONCLUSION OF LAW

The criteria are met for a 50 percent rating, but not higher, 
for chronic sinusitis.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.97, DC 6513 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

With respect to the claim for increased rating, neither the 
Veteran nor her representative has identified any deficiency 
in notice which would compromise a fair adjudication of the 
claim.  Nevertheless, the Board has considered whether the 
defective notice provided to the Veteran resulted in 
prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  
VA must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.

Recently, in the case of Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009), the Federal Circuit Court held 
that "the notice described in 38 U.S.C. § 5103(a) need not be 
Veteran specific."  Similarly, "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in October 2006, prior to 
the RO decision that denied the claim for increased rating in 
December 2006.  The letter informed her of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  She was also asked 
to submit evidence and/or information in her possession to 
the RO.  An additional letter, which met most of the 
requirements of Vazquez-Flores, was sent to the Veteran in 
July 2008.  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support her 
claim.  Specifically, the October 2006 VCAA notice letter 
advised the Veteran that her statements and medical and 
employment records could be used to substantiate her claim, 
and the Veteran can reasonably be expected to have understood 
the applicable diagnostic codes provided in the August 2007 
statement of the case, and July 2008 correspondence.  Thus, 
given the October 2006, August 2007, and July 2008 VA 
correspondence, the Veteran is expected to have understood 
what was needed to support her claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support her claim as reflected in his 
statements and correspondence.  Specifically, at the time of 
her VA examination in November 2006, the Veteran indicated 
that she suffered from daily congestion, paranasal sinus 
headaches, and discharge.    

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support her claim, with particular emphasis on an 
adverse impact on her employment, and that the notice 
deficiencies in this matter do not affect the essential 
fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service and VA treatment records.  The 
Veteran was also afforded appropriate VA examination to 
support her increased rating claim, and neither the Veteran 
nor her representative has argued that the most recent VA 
examination is inadequate for rating purposes.  
Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Whether the Veteran is Entitled to a Rating Higher than 10 
Percent for Sinusitis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed - so, here, 
September 2005, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of her 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

The Veteran asserts that she is entitled to a higher rating 
for her service-connected sinusitis, currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.97, DC 6513, 
sinusitis, maxillary, chronic (2009). 

Under 38 C.F.R. § 4.97, DCs 6510-6514, all forms of sinusitis 
are rated under a general formula.  A 10 percent rating is 
assigned when a Veteran has one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or when she has 
three to six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A higher 30 percent rating is 
assigned when a Veteran has three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or when she has more 
than six non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  50 percent is the maximum scheduler 
rating that can be assigned under DC 6513.  A Note to the 
sinusitis general rating criteria defines an incapacitating 
episode of sinusitis to mean one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, DCs 6510-6514.

In November 2006, the Veteran was afforded a VA compensation 
examination, during which the VA examiner did not review the 
claims file for the pertinent medical and other history.  
However, a VA examiner must review a claimant's prior medical 
records only when such a review is necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions.  See VAOGCPREC 
20-95 (July 14, 1995).  The Veteran told the VA examiner that 
she experiences additional rhinorrhea that often becomes 
green mucus.  This green mucus is often associated with 
marked congestion, marked clear or discolored mucus 
discharge, and maxillary infernal headaches bilaterally.  The 
Veteran stated that she has had prevalent discharge on an 
average of four times per year requiring antibiotic treatment 
for two weeks to resolve the discharge.  The Veteran 
underwent sinus surgery in 1998 and again in 2006.  The 
Veteran stated that post-surgery she has been doing better, 
but she still continues to have daily congestion, paranasal 
sinus headaches, and discharge.  At the examination, the 
Veteran indicated that she currently had a sinus infection 
with discolored mucus and increased pain.  Upon a physical 
examination, the VA examiner determined that the Veteran did 
not have discoloration of the mucus membranes or discharge.

The Veteran was also regularly treated by the VAMC for 
sinusitis from July 2006 to November 2007.

This evidence shows the Veteran is entitled to a 50 percent 
schedular rating.  Based on the Veteran's own testimony, her 
sinusitis has been near constant and characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Therefore, resolving all reasonable doubt in her favor, 
the Veteran's sinusitis rating must be increased from 10 to 
50 percent, because she meets the requirements for this 
higher rating.  38 C.F.R. §§ 4.3, 4.7.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  The Veteran is not 
entitled to a higher rating under DC 6513 because the Veteran 
is already receiving the maximum rating of 50 percent under 
this DC.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings are appropriate for the Veteran's sinusitis.  But her 
symptoms have remained constant throughout the course of the 
period on appeal and, as such, staged ratings are not 
warranted.

Finally, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms".  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Here, there is no doubt that the Veteran's sinusitis causes 
some impairment in her occupational functioning and capacity.  
But the extent of her impairment is adequately contemplated 
by the rating criteria, which reasonably describe the effects 
of her disability.  According to 38 C.F.R. § 4.1, generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  The 
Board finds no reason to refer this case to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with the 
Veteran's employment due to her service-connected sinusitis 
to suggest the Veteran is not adequately compensated by the 
regular rating schedule.  See also Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 50 percent disability rating, but not higher, is granted 
for chronic sinusitis, subject to the statutes and 
regulations governing the payment of monetary benefits.



REMAND

Regrettably, the Board must remand the claims for cervical 
spondylosis and osteoporosis for further development and 
consideration.  Although the Board sincerely regrets this 
additional delay, it is necessary to ensure there is a 
complete record upon which to decide these claims so the 
Veteran is afforded every possible consideration.

Records show the Veteran had a VA compensation examination in 
October 2006 to reassess the severity of his joints.  In July 
2007, the Veteran was afforded another VA compensation 
examination to assess the severity of the Veteran's 
peripheral neuropathy.  The Veteran's cervical spondylosis 
and osteoporosis were discussed in part at these 
examinations.  However, the Veteran has never been provided 
VA examinations to address the current severity of the 
Veteran's cervical spondylosis and the osteoporosis.  

The Court has held that when, as here, a Veteran claims that 
a disability is worse than when originally rated (or last 
examined by VA), and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 
482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because 
a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See also 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 
Vet. App. 121 (1991).

The Veteran therefore needs to be reexamined to assess the 
current severity of her cervical spondylosis and 
osteoporosis, and to address all applicable rating criteria.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity of her service-connected 
cervical spondylosis.  She is hereby 
advised that failure to report for her 
scheduled VA examination, without good 
cause, may have adverse consequences on 
her claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of his pertinent medical and 
other history.

2.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity of her service-connected 
osteoporosis of the left femur and left 
radius.  She is hereby advised that 
failure to report for her scheduled VA 
examination, without good cause, may have 
adverse consequences on her claim.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete 
copy of this remand, must be made 
available for review of his pertinent 
medical and other history.

3.  Then readjudicate the Veteran's 
claims in light of the additional 
evidence.  If the claims are not 
granted to her satisfaction, send the 
Veteran and her attorney a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the claims.

The Veteran need take no action until she is so informed.  
She has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


